     Case 3:20-cv-01613-DMS-JLB Document 13 Filed 12/02/20 PageID.588 Page 1 of 1



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    BRIAN WHITAKER,                                    Case No.: 20cv1613 DMS (JLB)
12                                      Plaintiff,
                                                         ORDER DENYING AS MOOT
13    v.                                                 DEFENDANT BUILD-A-BEAR
                                                         WORKSHOP, INC.’S MOTION TO
14    BUILD-A-BEAR WORKSHOP, INC., A
                                                         DISMISS
      DELAWARE CORPORATION; AND
15
      DOES 1-10,
16                                   Defendants.
17
18         Defendant Build-A-Bear Workshop, Inc’s motion to dismiss Plaintiff’s Complaint
19   is currently scheduled for hearing on December 11, 2020. In light of Plaintiff’s filing of a
20   First Amended Complaint, in lieu of opposing the motion to dismiss, the Court denies as
21   moot the motion to dismiss Plaintiff’s Complaint. Accordingly, the December 11, 2020
22   hearing is vacated. Per Federal Rule of Civil Procedure 15(a)(2), Plaintiff must seek the
23   opposing party’s written consent or the Court’s leave to amend his complaint in the future.
24         IT IS SO ORDERED.
25   Dated: December 2, 2020
26
27
28

                                                     1
                                                                                20cv1613 DMS (JLB)
